Citation Nr: 0926530	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 claimed to result from the 
failure of the Department of Veterans Affairs (VA) medical 
facility to detect the Veteran's liver cancer prior to his 
hospitalization admission in July 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 
1945.  He died in July 2005.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran, who did not have any service-connected 
disabilities, died on July [redacted], 2005.

2.  The death certificate indicates the cause of the 
Veteran's death was cancer of the liver and the February 2006 
autopsy report indicates the cause of the Veteran's death as 
extensive multinodular primary hepatic undifferentiated 
carcinoma. 

3.  The Veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is not established. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.361 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the appellant in August and November 2005.  Those letters 
advised the appellant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The appellant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and she was afforded a meaningful opportunity to 
participate effectively in the processing of her claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The RO obtained a medical opinion in February 2006 and May 
2007 to ascertain whether the Veteran's death was due to any 
wrongdoing on the part of the St. Louis VAMC.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the Veteran's death may be associated with 
wrongdoing on the part of the St. Louis VAMC or was otherwise 
foreseeable.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Cause of Death

The appellant essentially contends that she is entitled to 
dependency and indemnity compensation (DIC) benefits pursuant 
the provisions of 38 U.S.C.A. § 1151. Specifically, the 
appellant asserts that, among other things, the Veteran was 
not properly diagnosed or treated by the St. Louis VAMC prior 
to his death.  She further contends that not timely 
diagnosing his liver cancer constituted negligence on the 
part of VA, which contributed to the Veteran's death.

DIC shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by the VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2008). Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent. 38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).

The record indicates that the Veteran died in July 2005. The 
immediate cause of death noted on the Death Certificate was 
cancer of the liver.  A February 2006 autopsy report more 
specifically indicated the cause of death as extensive 
multinodular primary hepatic undifferentiated carcinoma. 

At the time of the Veteran's death, the Veteran had a 
reported medical history of hypertension, atrial fibrillation 
and coronary artery disease (CAD), status-post coronary 
artery bypass graft surgery in 1982, hyperlipidemia, 
peripheral vascular disease, and status post stent and bypass 
in 2003.  The Veteran was never diagnosed with hepatitis C or 
any liver disease prior to his hospitalization in July 2005.  
Rather, the Veteran was hospitalized in July 2005 with 
complaints of weakness, fatigue, constant right-sided pain 
and 10-20 pound weight loss.  At that time, diagnostic tests 
revealed liver metastases and gallstones.  The Veteran was 
found, for the first time, to have wide-spread cancer beyond 
treatment.  The Veteran died on July [redacted], 2005 with immediate 
cause of death being cancer of the liver.

The appellant alleges the Veteran had significant risk 
factors for hepatitis C, to include long-term heroin use, a 
blood transfusion during the 1982 bypass graft surgery and a 
tattoo, but was never tested by the VA for hepatitis C or 
liver damage.  She further alleges the Veteran was generally 
treated badly by the VAMC from 2002 to 2005.  Her examples 
include being injected with medication he was allergic to, 
various symptoms ignored in the waiting room of the VAMC 
emergency room until he ultimately had a heart attack, and 
alleged misdiagnoses by VAMC staff.  She also expresses 
frustrations that no liver diagnostic tests were conducted 
prior to the July 2005 hospitalization despite the fact his 
liver enzymes were elevated on at least two occasions. 

In contrast, the VA outpatient treatment records indicate the 
Veteran had a significant list of medical disabilities that 
were continuously treated throughout the years.  Most 
significantly, the Veteran was extensively treated for 
peripheral vascular disease and CAD.  The Veteran was never 
diagnosed with hepatitis C or any chronic liver disease until 
July 2005, shortly before he died.  

The RO obtained a VA medical opinion in February 2006 to 
ascertain whether the VAMC should have discovered the 
Veteran's liver cancer prior to the July 2005 
hospitalization.  The examiner found "no evidence of 
carelessness, negligence or improper behavior" in the 
patient care provided by St. Louis VAMC.  Specifically, the 
examiner indicated the Veteran did not have any signs or 
symptoms of liver disease prior to the last admission to St. 
Louis VAMC.  The VAMC appropriately responded and completed 
all reasonable diagnostic tests upon the Veteran's July 16, 
2005 admission into the hospital.  

The appellant, in support of her claim, supplied a private 
autopsy report dated in February 2006 listing the cause of 
death of the Veteran as extensive multinodular primary 
hepatic undifferentiated carcinoma.  The pathologist issuing 
the autopsy report did not render an opinion with regard to 
the appropriateness of St. Louis VAMC's medical care of the 
Veteran prior to his death.  

The RO obtained an additional VA medical opinion in May 2007 
to ascertain if the February 2006 autopsy report contradicts 
the conclusions reached in the February 2006 medical opinion.  
The examiner again found the Veteran's death was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VAMC.  The examiner further opined, ". . . the Veteran's 
death was not reasonabl[y] foreseeable prior to his final 
hospitalization."  The examiner's opinion was based on a 
thorough review of the record.  With regard to the 
appellant's contention that the Veteran should have been 
tested for liver disease years earlier, the examiner 
indicated the Veteran's death was caused by hepatocellular 
carcinoma, which is known to arise in the livers of patients 
with cirrhosis.  In this case, however, the Veteran did not 
have cirrhosis of the liver and thus it would not have been 
appropriate for the Veteran to receive serial cross-sectional 
liver imaging on a regular basis.  

The examiner also noted the Veteran's elevated liver enzymes 
in September 2002 and October 2003, but found the "mild 
nonspecific elevation...not uncommon, especially given the 
complexity of [the Veteran's] medical condition during this 
time frame."  The elevated levels did not continue and 
therefore, according to the examiner, further pursuit would 
not have been appropriate.

The appellant takes issue with the May 2007 opinion because 
the examiner incorrectly characterized all the Veteran's 
hepatitis C risk factors.  That is, the appellant indicates 
the record clearly showed the Veteran previously was a heroin 
user, had a blood transfusion in 1982 and had a tattoo, but 
was never tested for the hepatitis C virus.

The Board notes the examiner did indeed seem to overlook the 
Veteran's blood transfusion and presence of a tattoo, but the 
minor error is irrelevant.  Ultimately, the examiner found 
insufficient evidence to conclude the Veteran actually had 
hepatitis C or that the hepatitis C virus was responsible for 
his demise.  Rather, the Veteran was found to have the 
hepatitis C antibody in his system in July 2005, which, "the 
presence of hepatitis C antibody alone during his final 
hospitalization does not secure the diagnosis of chronic 
hepatitis C; rather, this diagnosis requires detection of the 
virus itself."  In short, regardless of the risk factors the 
Veteran may have had for hepatitis C, there simply is no 
medical evidence that the Veteran had hepatitis C or that the 
hepatitis C virus contributed to his death. 

The examiner found no evidence to suggest, "...that there 
should have been suspicion of either hepatocellular carcinoma 
or its risk factors prior to his final hospitalization." 

The Board is sympathetic to the appellant's frustration that 
the Veteran's liver cancer was not discovered until it was 
wide-spread and with the Veteran's overall medical care 
during the years preceding his death.  There is no competent 
medical evidence, however, to suggest any wrongdoing on the 
part of the St. Louis VAMC.  As indicated by the February 
2006 and May 2007 VA medical opinions, the Veteran's death 
was not reasonably foreseeable prior to his final 
hospitalization.  The Board finds the opinions compelling and 
unrefuted by any other medical evidence. 

In sum, the Board finds that the preponderance of the 
probative evidence of record indicates that the Veteran's 
death was not caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical treatment, or by 
an event not reasonably foreseeable during such medical 
treatment.  As such, the criteria for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151 have 
not been met.

The Board acknowledges that the appellant herself and her 
representative have opined that the Veteran's death was 
proximately due to VA treatment and/or lack thereof.   As a 
layperson, however, the appellant or her representative do 
not have the requisite competence to give a medical opinion 
on the diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for DIC benefits.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, as the preponderance of the evidence is against 
the claim for DIC benefits pursuant to 38 U.S.C.A. § 1151, 
the benefit-of-the-doubt rule is does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 claimed to 
result from the failure of the VA medical facility to detect 
the Veteran's liver cancer prior to his hospitalization 
admission in July 2005 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


